DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 08/18/2022.
Applicant’s cancelation of claims 4, 7, 12, 14-16, 24-25, and 29-37 is acknowledged and require no further examining.  Claims 1-3, 5-6, 8-11, 13, 17-23, 26-28, and 38-39 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-10, 17-23, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over reference Corbin et al. (9,844,911) in view of references Wetsch et al. (8,128,770) and Birkle et al. (9,381,715).
Regarding claim 1, Corbin et al. disclose a protective packaging formation device comprising:
an inflation assembly (160) having a fluid conduit (104) that directs fluid between first and second overlapping plies (14, 16) of a web material (10) into chambers (12);
a sealing mechanism (110, 162) that includes:
a heating assembly (162) having a heating surface (202) operable to heat the plies (14, 16) to create a longitudinal heat seal (42) that seals the first and second plies (14,16) together to seal the fluid in the chambers (12) as the web material (10) is driven over the heating surface (202) in a downstream direction (200); and
a compression element (70) that applies a pressure to the web material (10);
a driving mechanism (68, 70) the drives the web material (10) in the downstream direction (200) over the heating surface (202) and through the transition region (110) from an upstream location to a downstream location.
(Figure 36-39 and Column 4 line 57-67, Column 20 lines 42-45, Column 20 lines 62-67 through Column 21 lines 1-2) 
[AltContent: textbox (Corbin et al.)][AltContent: textbox (Pulleys)][AltContent: arrow][AltContent: textbox (Pulleys)][AltContent: arrow][AltContent: textbox (Transport Belt)][AltContent: textbox (Compression Belt)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Support Structure)]
    PNG
    media_image1.png
    682
    544
    media_image1.png
    Greyscale

However, Corbin et al. do not disclose an isolation element disposed having an isolation surface and do not disclose the isolation and heating surface have different curvatures. 
Wetsch et al. disclose a sealing mechanism that includes a pinch zone defined by: an isolation element (110) that applies pressure to the web (8) along a first region (see Figure 8 below); and a heating element (116) and a compression element (102) that applies a pressure to the web material therebetween along a second region (see Figure 8 below) transverse to the first region, wherein the compression element (102) opposes the isolation element and the heating element (116), wherein the isolation element (110) and the heating element (116) have an outer surface. (Figure 8 and Column 11 lines 62-65, Column 12 lines 8-14) 
[AltContent: textbox (Wetsch et al.)][AltContent: arrow][AltContent: textbox (First Region)][AltContent: textbox (Second Region)][AltContent: arrow]
    PNG
    media_image2.png
    421
    730
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing mechanism of Corbin et al. by incorporating the element as taught by Wetsch et al., since column 11 lines 23-31 of Wetsch et al. states such a modification would prevent air within the isolation element and configuring the compression element to oppose the isolation element and the heating inflated chambers from leaking during the sealing process.
When modifying Corbin et al. in view of Wetsch et al., the compression element is interpreted to be held against the isolation surface and the heating surface.
Birkle et al. disclose a sealing mechanism comprising a pinching zone, wherein the pinching zone is defined by: an isolation element (229a, 229b) applied pressure to a first region of the web material (1); and a sealing element (216) applying pressure to a second region of the web material (1), wherein the first region is offset from the second region perpendicularly. (Figure 22 and Column 13 lines 49-55, 59-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified sealing mechanism of Corbin et al. in view of Wetsch et al., by having the first region and the second region to be offset perpendicularly as taught by Birkle et al., since column 13 lines 63-66 of Birkle et al. states such a modification would help flatten the web material in the sealing region without wrinkling the web material.
When modifying Corbin et al. and Wetsch et al. in view of Birkle et al., the isolation surface and the heating surface are interpreted to have different curvatures in order to create an offset perpendicularly between the isolation surface and the heating surface.  Since the isolation surface is offset perpendicularly to the heating surface and the heating surface includes a longitudinal curve, a complex bend is interpreted to be formed in the plies isolating the fluid in the chambers from the longitudinal seal.
Regarding claim 2, Birkle et al. disclose the sealing element is further from the plane which the web material is situated than the isolation element.  When modifying Corbin et al. by Wetsch et al. and Birkle et al., the heating surface is further from the plane which the web material is situated than the isolation surface.
Therefore, Corbin et al. modified by Wetsch et al. and Birkle et al. is interpreted to dislcose the isolation surface (Wetsch et al. – 110) has a first radius, and the heating surface (Wetsch et al. – 131) has a second radius that is smaller than the first radius to cause the complex bend in the plies (Corbin et al. – 14,16) in the transition region. (Wetsch – Figure 8) (Birkle et al. – Figure 23)
Regarding claim 3, Corbin et al. modified by Wetsch et al. disclose the compression element (Corbin et al. – 70) extends transversely to the heating surface (Wetsch et al. – 116) and is configured to apply pressure on the plies (Corbin et al. – 14,16) against the heating surface (Wesch et al. – 116). (Corbin et al. – Column 20 lines 62-67 through Column 21 lines 1-2)
Regarding claim 5, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the heating surface (Wetsch et al. – 116) is offset from the isolation surface perpendicularly with respect to the surface of the web material (Corbin et al. – 10) being compressed. (Birkle et al. – Figure 22 and Column 13 lines 49-55, 59-63)
Regarding claim 6, the term “disc” is understood to be an object that is flat and round.  Wetsch et al. shows the isolation element to have flat transfer sides and, since the isolation element is configured to roll, the isolation element is interpreted to be round.
Therefore, Corbin et al. modified by Wetsch et al. and Birkle et al. is interprted to disclose the isolation element (Wetsch et al. – 110) includes a disc offset transversely from the sealing mechanism  (Corbin et al. – 110, 162), wherein the disc includes the isolation surface, such that the transition region spans the offset. (Wetsch et al. – Figure 8)
Regarding claim 8, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the heating assembly (Corbin et al. – 162) includes a cooling surface (Corbin et al. – column 6 lines 14-15) longitudinally downstream of the heating surface (Corbin et al. – 162), and the compression element (Corbin et al. – 70) extends transversely to the cooling surface (Corbin et al. – column 6 lines 14-15) and is configured to apply pressure on the plies (Corbin et al. – 14,16) against the cooling surface (Corbin et al. – column 6 lines 14-15) while the longitudinal seal cools. (Corbin et al. – Column 6 lines 14-15) (Wetsch et al. – Figure 8)
Regarding claim 9, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the compression element (Corbin et al. – 70) includes a compression belt (Corbin et al. – see Figure 36 above) that drives the web material (Corbin et al. – 10) and opposes the disc (Wetsch et al. – 110), causing the disc to rotate. (Corbin et al. – Figure 36) (Wetsch et al. – Column 11 lines 66-67 through Column 12 lines 1-7)
Regarding claim 10, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the heating surface (Corbin et al. – 202) is stationary, and the driving mechanism (Corbin et al. – 68, 70) slides the plies (Corbin et al. – 14,16) over the of the heating surface (Corbin et al. – 202) having an arcuate surface (Corbin et al. – 202) that opposes the compression belt (Corbin et al. – see Figure 36 above). (Corbin et al. – Figure 36 and Column 20 lines 62-67 through Column 21 lines 1-2)
The transport belt is disclosed as driven along the stationary curved surface. (Corbin et al. – Figure 36)  The transport belt is interpreted to be low friction in order to allow the transport belt to be driven across the surface without getting stuck.
Regarding claim 17, Corbin et al. disclose a protective packaging formation device comprising:
an inflation assembly (160) having a fluid conduit (104) that directs fluid between first and second overlapping plies (14, 16) of a web material (10) into chambers (26);
a sealing mechanism (110, 162) that includes:
a heating assembly (162) having a heating surface (202) operable to heat the plies (14, 16) to create a longitudinal heat seal (42) that seals the first and second plies (14,16) together as the web material (10) is driven over the heating surface (202) in a downstream direction (200); and
a driving mechanism (68, 70) the drives the plies (14, 16) in the downstream direction (200) including a compression belt (see Figure 36 above) and a transport belt (see Figure 36 above) opposing one another, with the compression belt (70) operable for advancing the plies (14, 16) over the heating surface (202).
(Figure 36-39 and Column 4 line 57-67, Column 20 lines 42-45, Column 20 lines 62-67 through Column 21 lines 1-2)
However, Corbin et al. do not disclose the compression belt is transversely wider than the transport belt, an isolation element disposed having an isolation surface, and do not disclose the isolation and heating surface have different curvatures.
Wetsch et al. disclose a sealing mechanism that includes a pinch zone defined by: an isolation element (110) that applies a first pressure to the web (8) along a first region (see Figure 8 above); and a support structure (131) and a compression element (102) that applies a second pressure to the web material therebetween along a second region (see Figure 8 above) transverse to the first region, wherein the compression element (102) opposes the isolation element and the support structure. (Figure 8 and Column 11 lines 62-65, Column 12 lines 8-14)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the sealing mechanism of Corbin et al. by incorporating the isolation element and compression element that opposes the isolation element and the support structure as taught by Wetsch et al., since column 11 lines 23-31 of Wetsch et al. states such a modification would prevent air within the inflated chambers from leaking during the sealing process.
Corbin et al. discloses transport belt and the compression belt extends over the heating surface, and Wetsch et al. discloses the compression belt extends over the heating surface and the insolation element.  When modifying Corbin et al. in view of Wetsch et al., the compression element is interpreted to be held against the isolation surface and the heating surface while the transport belt only extends over the heating surface.
Birkle et al. disclose a sealing mechanism comprising a pinching zone, wherein the pinching zone is defined by: an isolation element (229a, 229b) applied pressure to a first region of the web material (1); and a sealing element (216) applying pressure to a second region of the web material (1), wherein the first region is offset from the second region perpendicularly. (Figure 22 and Column 13 lines 49-55, 59-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified sealing mechanism of Corbin et al. in view of Wetsch et al., by having the first region and the second region to be offset perpendicularly as taught by Birkle et al., since column 13 lines 63-66 of Birkle et al. states such a modification would help flatten the web material in the sealing region without wrinkling the web material.
When modifying Corbin et al. and Wetsch et al. in view of Birkle et al., the isolation surface and the heating surface are interpreted to have different curvatures in order to create an offset perpendicularly between the isolation surface and the heating surface.  Since the isolation surface is offset perpendicularly to the heating surface and the heating surface includes a longitudinal curve, a complex bend is interpreted to be formed in the plies isolating the fluid in the chambers from the longitudinal seal.
Regarding claim 18, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the heating surface (Corbin et al. – 202) is arcuate; and the transport belt (Corbin et al. – see Figure 36 above) is located between the compression belt (Corbin et al. – see Figure 36 above) and a heating surface (Corbin et al. – 202). (Corbin et al. – Figure 36 and Column 20 lines 62-67 through Column 21 lines 1-2)
Regarding claim 19, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the isolation element (Wetsch et al. – 110) also opposes the compression belt (Corbin et al. – see Figure 36 above), with the compression belt (Corbin et al. – see Figure 36 above) wrapping around at least a portion of an isolation surface of the isolation element (Wetsch et al. – 110). (Corbin et al. – Figure 36 and Column 20 lines 62-67 through Column 21 lines 1-2) (Wetsch et al. – Figure 8 and Column 13 lines 9-12)
Regarding claim 20, the term “disc” is understood to be an object that is flat and round.  Wetsch et al. shows the isolation element to have flat transfer sides and, since the isolation element is configured to roll, the isolation element is interpreted to be round.
Therefore, Corbin et al. modified by Wetsch et al., and Birkle et al.is interpreted to disclose the isolation element (Wetsch et al. – 110) is a disc that is mounted in the transverse direction relative to the heating surface (Corbin et al. – 202).  (Wetsch et al. – Figure 8 and Column 12 lines 8-12)
Regarding claim 21, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the disc (Wetsch et al. – 110) and the heating surface (Corbin et al. – 202) are approximately aligned in the longitudinal direction. (Wetsch et al. – Figure 8)
Regarding claim 22, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the compression belt (Corbin et al. – see Figure 36 above) is approximately the same width as the disc (Wetsch et al. – 110) and the heating surface (Corbin et al. – 202) combined. (Wetsch et al. – Figure 8)
Regarding claim 23, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the compression belt (Corbin et al. – see Figure 36 above) is wrapped around pulleys (Corbin et al. – see Figure 36 above) of the driving mechanism (Corbin et al. – 68, 70) such that the compression belt (Corbin et al. – see Figure 36 above) is biased against the disc (Wetsch et al. – 110) and the heating surface (Corbin et al. – 202). (Corbin et al. – Figure 36)
Regarding claim 38, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the claimed invention as stated above but do not disclose the heating assembly and the isolation element are offset a distance greater than the thickness of the compression element.
It would have been obvious to the person of ordinary skill in the art to have the heating assembly offset from the isolation element such a distance that is greater than the thickness of the compression element, since it has been held that rearranging parts of an invention involves only routine skill in the art.  On page 24 paragraph 72 of the Specification, the offset is disclosed to be less than the thickness of the belt.  The Specification does not disclose criticality for the offset to be less than the thickness of the belt.  The person of ordinary skill in the art would be motivate to make such a modification in order to make a smoother transition between the isolation surface and the heating surface.
Regarding claim 39, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the curvatures of the isolation surface (Wetsch et al. – 110) and the heating surface (Wetsch et al. – 116) curve in a same direction to form the complex bend. (Corbin et al. – Figure 36) (Wetsch et al. – Figure 8)

Claims 11, 13, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over reference Corbin et al. (9,844,911) in view of references Wetsch et al. (8,128,770) and Birkle et al. (9,381,715) as applied to claims 1 and 17 respectively, and further in view of reference Shimizu et al. (7890044).
Regarding claim 11, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose the compression belt (Corbin et al. – see Figure 36 above) extends transversely from the first region (Wetsch et al. – see Figure 8 above) to the second region (Wetsch et al. – see Figure 8 above). (Wetsch et al. – Figure 8)
However, Corbin et al. modified by Wetsch et al. and Birkle et al. do not disclose the compression belt is elastic.
Shimizu et al. disclose a conveyor belt (13) configured to elastically deform. (Column 10 lines 1-9)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the compression belt of Corbin et al. in view of Wetsch et al. and Birkle et al. by incorporating an elastic belt as taught by Shimizu et al., since column 10 lines 1-9 of Shimizu et al. states such a modification would allow the belt to have complex conveyance surface.
Regarding claim 13, Corbin et al. modified by Wetsch et al. and Birkle et al. disclose heating surface (Corbin et al. – 202) is arcuate; and the driving mechanism (Corbin et al. – 68, 70) includes a low friction transport belt (Corbin et al. – see Figure 36 above) that wraps longitudinally around the heating surface (Corbin et al. – 202), such that the compression belt (Corbin et al. – see Figure 36 above) presses the plies (Corbin et al. – 14,16) against the low friction transport belt (Corbin et al. – see Figure 36 above). (Corbin et al. – Figure 36 and Column 21 lines 5-8)
Regarding claim 26, Corbin et al. modified by Wetsch et al., and Birkle et al. disclose the compression belt (Corbin et al. – see Figure 36 above) extends transversely from the first region (Wetsch et al. – see Figure 8 above) to the second region (Wetsch et al. – see Figure 8 above). (Wetsch et al. – Figure 8)
However, Corbin et al. modified by Wetsch et al. and Birkle et al. do not disclose the compression belt is elastic.
Shimizu et al. disclose a conveyor belt (13) configured to elastically deform. (Column 10 lines 1-9)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the compression belt of Corbin et al. in view of Wetsch et al. and Birkle et al. by incorporating an elastic belt as taught by Shimizu et al., since column 10 lines 1-9 of Shimizu et al. states such a modification would allow the belt to have complex conveyance surface.
Regarding claim 27, the term “disc” is understood to be an object that is flat and round.  Wetsch et al. shows the isolation element to have flat transfer sides and, since the isolation element is configured to roll, the isolation element is interpreted to be round.
Therefore, Corbin et al. modified by Wetsch et al., Birkle et al., and Shimizu et al. disclose the isolation element (Wetsch et al. – 110) is a disc that includes the isolation surface, the disc being configured to be rotated by the driven plies (Corbin et al. – 14, 16). (Wetsch et al. – Column 11 lines 66-67 through Column 12 lines 1-7)
Regarding claim 28, Corbin et al. disclose the transport belt (see Figure 36 above) is situated between the heating surface (202) and the compression belt (see Figure 36 above), and Birkle et al. disclose the surface of the isolation element (229a, 229b) is perpendicularly offset from the surface of the sealing element (216).
Therefore, Corbin et al. modified by Wetsch et al., Birkle et al., and Shimizu et al. disclose heating surface (Corbin et al. – 202) is arcuate; and the transport belt (Corbin et al. – see Figure 36 above) and the heating surface (Corbin et al. – 202) have a combined profile with a smaller radius than the disc (Wetsch et al. – 110).

Response to Arguments
The Amendments filed on 08/18/2022 have been entered.  Applicant’s cancelation of claims 4, 7, 12, 14-16, 24-25, and 29-37 is acknowledged and require no further examining.  Claims 1-3, 5-6, 8-11, 13, 17-23, 26-28, and 38-39 are pending and examined below.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Corbin et al. (9,844,911) modified by references Wetsch et al. (8,128,770) and Birkle et al. (9,381,715), Examiner finds the arguments not persuasive.
Applicant states:
Thus the proposed modification of Corbin/Wetch according to Birkle would either impair formation of the seal part 7 or the pitched part 6 of the sealing portion.

In column 13 lines 25-29 of Wetch et al., the amount of sealing pressure applied to the sealing portion is disclosed to be adjusted by “varying the depth of the recessed area so that height of the first drive belt is lowered or raised relative to the surface of the heating element” (emphasis added).  In other words, to change the pressure the distance between the drive belt and heating surface is altered.  Birkle et al. is relied upon for the teaching of having the first region of the web material held by the isolation element to be offset perpendicularly from the second region of the web material held by the sealing element.  Birkle et al. is not relied upon for a teaching of increasing the distance between the drive belt and the heating surface.
Therefore, modifying Corbin et al. in view of Wetsch et la. and Birkle et al. would not impar the formation of the seal or the pitch of the sealing portion.
Furthermore, Applicant does not provide any evidence to support the assertion that a magnitude of adjustment of the depth of the recessed area with respect to the surface of the heating element must be very small, or the assertion that, in view of Birkle et al., the adjustment of the depth of the recessed area with respect to the surface of the heating element must be significantly larger than the thickness of the film.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”. [MPEP 2145 (I)]  Therefore, in view of Applicant not providing support for the assertion, Applicant’s argument is rendered moot.
Applicant states:
Applicants submit that one skilled in the art would also appreciate that the magnitude of adjustment of the depth of the recessed area 113 with respect to the surface of the heating element 116 needed to adjust the amount of pressure applied to the sealing portion 8 of Wetch (e.g., on the order of the thickness of the film 10) would not result in appreciable transverse deflection of the film 10 and formation of a transverse curve.

In column 13 lines 25-29 of Wetch et al., the amount of sealing pressure applied to the sealing portion is disclosed to be adjusted by “varying the depth of the recessed area so that height of the first drive belt is lowered or raised relative to the surface of the heating element”.  In other words, to change the pressure the distance between the drive belt and heating surface is altered.  Birkle et al. is relied upon for the teaching of having the first region of the web material held by the isolation element to be offset perpendicularly from the second region of the web material held by the sealing element.  Birkle et al. is not relied upon for a teaching of increasing the distance between the sealing belt and the heating surface.
Therefore, when modifying Corbin et al. in view of Wetsch et la. and Birkle et al., the distance between the drive belt and the heating element wouldn’t change but rather the first region of the web material held by the isolation element would be offset perpendicularly from the second region of the web material held by the sealing element.
The person of ordinary skill in the art would be motivated to incorporate the teaching of Birkle et al. in to the sealing mechanism of Corbin et al. in view of Wetsch et al. since Birkle et al. states such a modification would help flatten the web material int eh sealing region without wrinkling the web material.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., appreciable transverse deflection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 disclose the isolation surface and the heating surface have different curvatures the form a complex bend and the complex bend isolates the fluid in the chambers from the longitudinal seal.  Claim 1 does not disclose an “appreciable transverse deflection”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        October 31, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731